Reynolds, J.
Appeal from judgments of the Supreme Court, Franklin 'County, entered upon a decision of the court at Trial Term, dismissing the first cause of action in appellant’s complaint. Appellant, a physician duly licensed -to practice medicine in the State of New York, seeks to compel her reinstatement to the medical staff at the Alice Hyde Memorial Hospital, a private, nonprofit, voluntary institution. Appellant’s position is that since the hospital has received public assistance under the Hill-Burton Act, is tax exempt and treats welfare patients for which it is paid from public funds, it has no authority to refuse to reappoint her. We cannot agree with this contention. It is well established that the receipt of public funds and tax exemption do not alone transform an otherwise private hospital into a public one in this *569State (e.g., Yam Campen v. Olean Gen. Hosp., 210 App. Div. 204, affd. 239 N. Y. 615) or in certain other jurisdictions (e.g., State ex rel. Sams v. Ohio Val. Gen. Hosp. Assn., 149 W. Ya. 229). Accordingly, the Alice Hyde Memorial Hospital is a private institution and the discretionary refusal to reappoint the appellant under the circumstances here present did not constitute a legal wrong (Leider v. Beth Israel Hosp. Assn., 11 N Y 2d 205; cf. Matter of Alpert V. Board of Governors of City Hosp., 286 App. Div. 542). Judgments affirmed, with costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J. [51 Misc 2d 634.]